*206Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lloyd Anthonie Williams appeals the district court’s order denying his “Request for a Certificate of Appealability.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Williams, Nos. 4:98-er-00144-MR-1; 1:06-cv-00193-MR (W.D.N.C. Oct. 2, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.